DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 2 August 2021 is hereby acknowledged. Claims 11-30 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not necessitated by applicant’s amendment filed on 2 August 2021. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 102
Claims 11, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”).
The additional reference is used to demonstrate an inherent property of the primary reference. See MPEP 2161.31.
As to claims 11, 12 and 18, Cayless teaches coating steel, thus metal substrate as required by claim 18, directly with a coating composition (2:17-27), which is a corrosion inhibiting composition (abstract), thus an anticorrosion composition. The exemplified coating composition is based on long oil alkyl Synolac 76W (2:9-14). Cayless teaches that the paint contains anion exchange resin, thus an organic ion exchanger (2:9-12). Cayless teaches a single coating on a substrate (2:21-25) such that the substrate is in contact with the anticorrosion composition. 

While Cayless does not explicitly state the long oil alkyd is solventborne, it is known Howes, 8:19-21, evidences that this resin is a solution in white spirits, thus solventborne, and a solventborne alkyd as required by claim 12.
	
Claim 13 is rejected under 35 U.S.C. 103 as being anticipated by GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”) and US 4,317,936 (“Kim”).
The additional references are used to demonstrate an inherent property of the primary reference. See MPEP 2161.31.
The discussion of Cayless with respect to claim 11 is incorporated by reference. Cayless does not state whether or not the resin is a strong basic anion exchange, but teaches the use of Amberlite CG-400, which as evidenced by Kim, Table 1, is a strong basic anion exchange resin.

Claim Rejections - 35 USC § 103
Claims 14-17 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”) and by NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 14-17, the discussion of Cayless with respect to claim 11 is incorporated by reference. Cayless teaches exposure of the substrate to halide, but does not teach the recite surface halide concentrations of claims 14-17. However, Cayless teaches the use of the coating on ships and oil rigs, thus coating on substrates exposed to halide environments (2:1-5). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2081275 A (“Cayless”) in view of WO 2017/064499 A1 (“Dodds”) as evidenced by US 4,687,595 (“Howes”).
As to claim 19, the discussion of Cayless with respect to claim 11 is incorporated by reference. Cayless teaches application to steel, but is silent as to the specific type. However, Dodds teaches the use of anion exchange resins in organic coatings to be applied to galvanized (that is, zinc coated) steel (abstract; claim 4), and as such, the use of such type of steel is an obvious modification because Dodds teaches that galvanized steel is a suitable substrate for organic coating containing anion exchange resin.

Claims 20-22, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”).
As to claim 20, the discussion of Cayless with respect to claim 1 is incorporated by reference. As to claim 20, while not exemplified, Cayless teaches using the composition particularly for ships (2:1-5), and as such, the use of the coated substrate on ships is an obvious end use suggested by Cayless.
As to claims 21, 22 and 28, Cayless teaches coating steel, thus metal substrate as required by claim 28, directly with a coating composition (2:17-27), which is a corrosion inhibiting composition 
Cayless teaches exposing the substrate to a halide containing environment (2:23-25, teaching scratching the composition to bare metal and exposing to salt spray).
While Cayless does not explicitly state the long oil alkyd is solventborne, it is known Howes, 8:19-21, evidences that this resin is a solution in white spirits, thus solventborne, and a solventborne alkyd as required by claim 22.
	Cayless does not exemplify exposing to halide environment prior to applying the anticorrosion composition. However, Cayless teaches applying to structures of ships, rigs and platforms for oil or gas production, and structures on land where corrosive ions, such as chloride are present (2:1-6), and as such, the application of the coating on structures exposed to halide environments is an obvious variation suggested by Cayless.
As to claim 30, the discussion of Cayless with respect to claim 21 is incorporated by reference. As to claim 30, while not exemplified, Cayless teaches using the composition particularly for ships (2:1-5), and as such, the use of the coated substrate on ships is an obvious end use suggested by Cayless.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”) as applied to claim 21, further in view of US 4,317,936 (“Kim”).
The discussion of Cayless with respect to claim 21 is incorporated by reference. Cayless does not state whether or not the resin is a strong basic anion exchange, but teaches the use of Amberlite CG-400, which as evidenced by Kim, Table 1, is a strong basic anion exchange resin.

s 24-27 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”) as applied to claim 21, further as evidenced by NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 24-27, the discussion of Cayless with respect to claim 11 is incorporated by reference. Cayless teaches exposure of the substrate to halide, but does not teach the recite surface halide concentrations of claims 24-27. However, Cayless teaches the use of the coating on ships and oil rigs, thus coating on substrates exposed to halide environments (2:1-5). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 15 of the specification showing correlation between solution salt concentration and surface halide concentration), which overlaps the range of 0 to 90 mg/m2 of claim 14, 0 to 5 mg/m2 of claim 15, 5 to 20 mg/m2 of claim 16, and 20 to 90 mg/m2 of claim 17. As such, it would be obvious, given the teaching of Cayless to apply the coating of Cayless to a substrate used for shipping, and thus subjecting a substrate on a ship to freshwater or estuarine water, which would be expected to provide surface halide concentrations in the recited ranges of claims 24-27.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2081275 A (“Cayless”) as evidenced by US 4,687,595 (“Howes”) as applied to claim 21, further in view of WO 2017/064499 A1 (“Dodds”).
As to claim 29, the discussion of Cayless with respect to claim 21 is incorporated by reference. Cayless teaches application to steel, but is silent as to the specific type. However, Dodds teaches the use 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-30 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764